         FranklinCase
                 County Ohio Clerk of Courts ofDocument
                      1:18-cv-01011-RMC        the Common
                                                        23Pleas- 2018
                                                             Filed    Nov 15 11:11
                                                                   11/20/18   Page AM-18MS000401
                                                                                    1 of 1
                                                                                                          580 South High Street • Suite 316
                                                                                                               Columbus, Ohio 43215-5644
                                                                                                                            (614) 224-4835
                                                                                                                       FAX (614) 224-8649
                                                                                                 email: legal@thedailyreporteronline.com
              www.thedailyreporteronline.com
                                                                           Notice
Proof of Publication       11/15/2018                            Common Pleas Court
                                                                Franklin County, Ohio
                                                               18MS000401 - Taylor
                                                            Dumpson, Plaintiff vs. Brian
                                                            Andrew        Ade,     et     al.,
         FRANKLIN CTY COMMON PLEAS CT                       Defendants
                                                               Andrew Anglin, whose
         CLERKS OFFICE                                      current address is unknown,
                                                            is hereby notified that an
         345 S HIGH ST FL 1B                                amended complaint was filed
         COLUMBUS OH 43215                                  in the United States District
                                                            Court for the District of
                                                            Columbia, 333 Constitution
                                                            Ave NW, Washington, DC
                                                            20001 alleging that after
                                                            being inaugurated as the first
                                                            female African American stu-
                                                            dent government president at
18MS401                                                     American             University,
                                                            Plaintiff became the victim of
Taylor Dumpson                                              racially motivated and threat-
vs.                                                         ening hate crimes on said col-
                                                            lege campus; that a vicious
Brian Andrew Ade, et al.                                    online campaign of racially
                                                            motivated            harassment
                                                            designed to intimidate placed
Total public notice charge:              $ 337.00           Plaintiff in fear for her safety;
                                                            that after the media reported
                                                            on the hate crime, Defendant
                                                            Andrew Anglin posted an
                                                            article about Plaintiff and the
STATE OF OHIO                                               campus hate crime on his
Franklin County, Ohio, ss.                                  website, the Daily Stormer;
                                                            that Andrew Anglin directed
                                                            his followers to harass the
                                                            Plaintiff via social media; that
CINDY A SHILLINGBURG                                        Andrew Anglin provided the
                                                            name and photo of Plaintiff
                                                            along with links to Plaintiff’s
On behalf of THE DAILY REPORTER, a newspaper                Facebook page and the
                                                            American University Student
published in Franklin County, Ohio, makes oath that         Government’s Twitter page;
the attached printed advertisement was published 6          that Plaintiff experienced
                                                            severe trauma from the subse-
time(s) in said newspaper i.e., on                          quent online harassment; that
                                                            Defendant       violated      the
                                                            District of Columbia Human
October 11, 2018                                            Rights Act, Bias-Related
                                                            Crimes Act, and common
October 18, 2018                                            law; wherefore Plaintiff prays
                                                            for a declaratory judgment, an
October 25, 2018                                            injunction, compensatory and
November 1, 2018                                            punitive damages, costs,
                                                            attorney fees and such other
November 8, 2018                                            and further relief as the Court
                                                            may deem just, proper and
November 15, 2018                                           appropriate.
                                                               Defendants are further noti-
                                                            fied to answer said complaint
and that said newspaper is of general circulation in said   within 21 days after the last
                                                            day of publication.
County.                                                        Kirkland & Ellis LLP by
                                                            Brian H. Gold, Attorney for
                                                            Plaintiff, 655 Fifteenth Street
                                                            N.W., Washington, D.C.,
                                                            20005 (202) 879-5000
                                                               Oct 11/18/25 Nov 1/8/15
_____________________________

Subscribed and sworn to this 15th day of November, 2018.


_____________________________
Notary Public, State of Ohio
